Citation Nr: 1646060	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-36 462	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to December 1997.

This matter comes before the Board of Veterans' Appeals, on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In May 2012, the Veteran filed his notice of disagreement (NOD) and he received a statement of the case (SOC) in November 2013.  In December 2013, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been associated with the claims file. 	


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist 

The Veteran seeks entitlement to a total disability rating based on individual unemployability (TDIU).  Given the favorable outcome of this decision, a discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to a TDIU

Total disability ratings for compensation may be assigned if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (indicating the schedular criteria for entitlement to a TDIU).  

As a preliminary matter, the Board notes that the Veteran meets these threshold schedular requirements.  See Rating Decision Codesheet, 1-2 (Apr. 4, 2012) (VBMS).  He is service connected for depressive disorder, evaluated as 50 percent disabling; lumbar spine disability, evaluated as 40 percent disabling; gastrointestinal disability, evaluated as 30 percent disabling; and allergic rhinitis with sinusitis, evaluated as 10 percent disabling.  The Veteran's combined disability evaluation is 80 percent.  This has been in effect since 2006, and permits the Board to award entitlement to a TDIU, in the first instance, if the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see also Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran has a bachelor's degree in information technology.  See Hearing Transcript, 7 (Aug. 4, 2016) (VBMS).  His occupational experience includes sales and security.  See VA Form 21-8940, 1 (Dec. 23, 2011) (VBMS).  Although the Veteran currently operates his own security business, he has competently and credibly shown that his service-connected disabilities preclude him from pursuing other employment options.  See Hearing Transcript, 9 (Aug. 4, 2016) (VBMS) (Veteran pursued self-employment because he would not be hired by anyone).  Prior VA examinations from 2011 also reinforce these contentions.  See VA examination, 4 (July 1, 2011) (VBMS) (noting deficiencies in most social and occupational areas, including competitive employment); see also VA examination, 10 (June 14, 2011) (VBMS) (noting it less likely that the Veteran would be able to secure and maintain substantially gainful employment in any heavy or light manual work).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's self-employment is as likely as not his only employment option.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Despite being employed, if the Board finds that the Veteran's employment is marginal, it shall not be considered substantially gainful.  See 38 C.F.R. § 4.16(a).  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16(a).

The Veteran has testified to operating a security business.  See Hearing Transcript, 7-8 (Aug. 4, 2016) (VBMS).  Tax records indicate that the income from this business was the Veteran's exclusive source of income during tax year 2010.  See Income and Tax Statements, 16 (Mar. 27, 2012) (VBMS).  The Veteran reported total income was substantially below the poverty threshold for one person in 2010.  See id. and U.S. CENSUS BUREAU, http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (last visited in Dec. 2016).  He has testified that his annual income has not significantly changed.  See Hearing Transcript, 8 (Aug. 4, 2016) (VBMS).

Whereas the Veteran's total income falls below the poverty threshold and he has credibly testified that his income has not significantly changed, the Board finds that his continued self-employment is marginal.  See 38 C.F.R. § 4.16(a).

In light of the above and affording the Veteran the benefit of the doubt, the Board finds that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the criteria for entitlement to a total disability rating based on individual unemployability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).





ORDER

Entitlement to a TDIU is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


